 GERA MILLS333stantial relation to trade,traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondents, save Carpenters, have engaged in conduct violative of Section8 (b) (4) (A) of the Act, it will be recommended that they cease and desist therefrom, and takecertain affirmative action designed to effectuate the policies of the Act See L B. E. W. vN. L. R. B., 341 U S. 694Upon the basis of the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1Denver Building and Construction Trades Council, International Association of Bridge,Structural and Ornamental Iron Workers, Local Union No 24, AFL; Brotherhood of Painters,Decorators and Paperhangers of America, Local Union No 79, AFL, United Association ofJourneymen and Apprentices of the Plumbing and Pipefitting Industry of the United States andCanada, Local Union No. 208. AFL. United Brotherhood of Carpenters and Joiners of America,Local Union No. 1351, AFL, International Hod Carriers,Buildingand Common Laborers' UnionofAmerica, Local Union No. 720, AFL, International Union of Operating Engineers, LocalUnion No. 9, AFL; and United Association of_Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, Local Union No. 3, AFL, are labororganizations within the meaning of Section 2 (5) of the Act.2.By engaging in picketing with an object thereof to force or requireClimax tocease doingbusiness with Ryan and with a further object of forcing or requiring other employers to ceasedoing business with Climaxsoastoforceor require Climax to cease doing business with Ryan,Respondents, save Carpenters, have each engaged in unfair labor practices within the meaningof Section 8 (b) (4) (A) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.4Respondents, save Carpenters, by picketing for theobjects described above have engagedin unfair labor practices within the meaning of Section 8 (b) (2) of the Act.5.Respondent United Brotherhood of Carpenters and Joiners of America, Local Union No.1351, AFL,has not engaged in the unfair labor practices alleged in the complaint.6Respondents have not engaged in unfair labor practices within the meaning of Section 8(b) (4) (B) of the Act.[Recommendations omitted from publication)GERA MILLSandUNITED TEXTILE WORKERS OF AMERICA,AFL. Case No. 2-CA-2905. April 21, 1954DECISION AND ORDEROn November 30, 1953, Trial Examiner Lloyd Buchanan issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theIntermediate Report attached hereto. Thereafter, the Respond-ent filed exceptions and a supporting brief.The Board has reviewed the Trial Examiner's rulings made atthe hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and supporting brief, and108 NLRB No. 63. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer.'ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Gera Mills,Passaic,New Jersey,its officers, agents,successors, andassigns,shall:1.Cease and desist from:(a) Discouraging membership in United Textile Workers ofAmerica, AFL, by failing to recall any of their employees ordiscriminating in any other manner in respect to their hire ortenure of employment, or any term or condition of employment.(b) In anyother manner interferingwith,restraining, or co-ercing their employees in the exercise of the right of self-organization;to form labor organizations,to join or assistUnited Textile Workers of America, AFL, or any other labororganization, to bargain collectively through representativesof their own choosing,and to engage in other concertedactivities for the purpose of collectivebargainingor othermutual aid or protection, or to refrain from any or all ofsuch activities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a) (3) of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer to Bertha Pelka immediate and full reinstatementtoher former or substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, inthemanner set forth in the section entitled "The Remedy,"in the Intermediate Report.(b)Make said Bertha Pelka whole for any loss of pay shemay have suffered by reason of the interference, restraint,coercion, and discrimination against her, in the manner setforth in the section entitled "The Remedy," in the IntermediateReport.(c) Post at its plant in Passaic, New Jersey, copies of thenoticeattached to the Intermediate Report 2 and marked"Appendix A." Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after beingduly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, andIInview of the Respondent's condonation of Pelka's activities as a striker, we find itunnecessary to determine whether the strike in which she participated constituted protectedor, as the Trial Examiner found, unprotected concerted activity within the meaning of the Act.2 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." GERA MILLS335bemaintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices toitsemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d) Notify the Regional Director for the Second Region inwriting,within ten (10) days from the date of this Order,what steps have been taken to comply herewith.Member Rodgers took no part in the consideration of theabove Decisiop and Order.Intermediate Report and Recommended OrderThe complaint herein alleges that the Respondent' has violated Section 8 (a) (3) and (1) ofthe National Labor Relations Act, as amended, 61 Stat. 136, by failing to recall and refusingtoreinstateBerthaPelka since on or about October 8, 1952, although it had previouslyagreed to recall and reinstate her and other employees,the reason for such failure andrefusal being Pelka's Union membership and concerted activities The answer denies anyagreement to recall and reinstate, denies that Pelka applied for reinstatement,and furtherdenies the allegations of unfair labor practicies,alleging that certain employees struckillegally to compel the Respondent to recognize and bargain with the Union while representationproceedings were pending before the Board.A hearing was held before meat NewYork, New York, on October 12 and 13, 1953. Pursuantto leave granted to all parties, and thetime therefor having been extended,briefs were there-after filed by the General Counsel and the Respondent.Upon the entire record in the case and from my observation of the witnesses,Imake thefollowing:FINDINGSOF FACT (with reasons therefor)LTHE RESPONDENT'S BUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Respondent,a New Jersey corporation with principalplace of business in Passaic,NewJersey,is engaged in the manufacture,sale, and distributionofwoolen and worsted piece goods and related products, that during 1952 it purchased andcaused to be delivered to its Passaic plant materials valued at more than$1,000,000,approximately 90 percent of which was transported to said plant from States other than theState of New Jersey; that during 1952 the Respondent manufactured at said plant productsvalued at more than $ 1,000,000, approximately 90 percent of which was transported there-from to points outside the State of New Jersey, and that the Respondent is engaged in commercewithin the meaning of the Act.Itwas stipulated and I find that the Union is a labor organization within the meaning of theAct.ILTHE UNFAIR LABOR PRACTICESThe Respondent had had several collective-bargaining agreementswith Textile WorkersUnion of America, CIO,the latest in an uninterrupted series expiringMarch 15, 1952. Twomeetings looking to another agreement were held prior to that date,and several within a shorttime thereafter.A schismdeveloped in the parent organization,and among others Serraino,a vice president of the International and New Jersey State director,Mocsinka,president ofthe Local,and Pelka,secretaryof the Local,transferredtheir sympathy,allegiance, andactivitiesto the AFL.On the afternoon of August17, the AFLheld a meetingof theRespondent's employees,2atwhich working conditions and grievances were discussed and a vote taken to strike for1"Gera Mills,"as amended at the hearing.2 How many employees attended does not appear. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDimprovement of such conditions. At no time prior to commencement of the strike the follow-ingmorning had the demands for improved working conditions been discussed with the Re-spondent.Although it was testified that the strike did not have "anything to do with" thepending election or recognition, the AFL had in a letter dated May 22 demanded recognitionas bargaining agent, and a sign on the picket line read: "We want our contract back in theA.F.of L."3 Whether Baldanzi, on behalf of the AFL on July 1 and 7, threatened a strikeif the AFLwere not recognized,need not be determined.In tie absence of prior discussionand in the light of the letter and sign mentioned, I find that this was not an economic strike,but one for recognition.In August and prior to the strike, representation petitions were filed for certification of acollective-bargaining representative for the Respondent's production and maintenance em-ployees. The Board conducted an election on November 25, and on December 4 certified theCIO. There is no proof that the AFL at any time represented a majority of the employees inthe appropriate unit. The Respondent did not adequately support its claim at the hearing thatthe AFL represented only a minority and, as I noted at the hearing without dissent from anyof the parties, we can only speculate whether it had a majority during the strike. The factthat only a minority worked on the first day of the strikeis notto be accepted as proof of theAFL's majority, 4 on the other hand that an unidentified majority (whether any were newemployees does not appear)worked thereafter is not to be taken as proof of employees' denialor disavowal of the striking union I shall proceed on the basis that the strike was unprotected,in the absence of proof of majority; but neither is there proof that this was in fact a minoritystrike and as such unlawful,as distinguished from unprotected.Recognizing the degrees ofoffense indicated in the Mackay Radio case, I find in any event that the employees whoparticipated in the activity "of the kind herein found may . invoke the protection of theAct" where there is an agreement to reemploy them or where condonation is indicated byactual employment of their number This evaluation of the situation as it existed is under-girded by the complete condonation manifested and effectuated by the Respondent, as notedinfra, except with respect to Pelka. (In the Mackay case there was no finding of discriminationagainst individuals on account of their concerted activities. As for the instant case, thismatter will be considered infra )On October 7 the strikers voted to return, and Mocsinka so advised Borneman, the Re-spondent's industrial relations director.Mocsinka asked how many days employees wouldhave to return, and Borneman replied thathewould follow the "old system' or "old method."When the former asked whether that meant3days, Borneman's answer was in the affirmative:he would take back anyone who would work as he had to get the mill going. Mocsinka explainedthat the old system was themethod followedunder the contract which had expired on March 15,and under which a laid-off employee, when recalled,had 36 days within which to notify the Re-spondent that he would return and then, having given such notice, had 2 weeks within which toarrange his affairs and report for work. Mocsinka testified that during that conversation withBorneman the 2-week period was also mentioned. The latter denied that reference was madeto the 2-week period and, pointing out that the contract provisions were limited to cases oflayoff,maintained that the conversation had no relation to the already expired contractPressed to explain his own reference to the old method,,, he replied that it may have meant"nothing at all." That the contract had expired and that the provision referred to was limitedto layoffs did not prevent following or adoption of that method to the later situation in con-nection with reinstatement of the strikers. I do not accept the explanation, or lack of it, thata portion of the conversation may have meant nothing at all, I am satisfied that Bornemanagreed to recall the strikers and to follow the 3- or 4-day and 2-week system. (Despite hisdenial of its applicability, he appears to have followed the practice in the case of Kuta, whoon being recalled on November 24 telephoned that she would be in later, and who was markedoff the rolls on December 8.)3 There is nowhere a suggestion that recognition was sought for members only. Cf. Elec-tronics Equipment Co , Inc., 94 NLRB 62.4Cf. Seven-Up Bottling Company of Miami, Inc., 92 NLRB 1622,sMackay Radio and Telegraph Company, Inc.. 96 NLRB 740. In that case the respondentcited N L. R. B. v. Indiana Desk Co , 149 F. 2d 987 (C. A. 7), cited by the instant Respondent,and the Board presumably considered it when it declared: "We do not here hold ... thatparticipation in an unlawful strike automatically terminates the strikers' employmentrelationship."6 The contract allowed 4 days, but he explained that he always spoke of 3 days to allow amargin for dilatoriness. GERA MILLS337Further,and aside from any agreement to reinstate the strikers,it is clear that with theexception of Pelka, all of the employees in the cone winding department were recalled asneeded after the strike and for several months thereafter.? (Distinction was clearly notedbetween recall,initiated by the Respondent,and request for reinstatement,initiated by em-ployees.)The record indicates that,again excepting Pelka, the cone winders were recalledin order of seniority.!That it was fortuitous and coincidental that they were reemployed or,in the case of those who were recalled but did not return, recalled in strict order of senioritystrains credulity.Although seventh on the list of cone winders noted,Pelka was not recalled.Having, despite the unprotected strike, 9condoned or waived 10 that activity,the Respondentwas obliged to reemploy all without distinction except for valid reason for distinction. Thereis no basis for assuming that the other strikers had greater claim to recall than did Pelka. 11More specific as regards Pelka than the general issue of condonation by agreement orpractice is Borneman's testimony that she remained on the employment records until earlyinFebruary 1953 and that he considered her an employee until that time. If a promise toreinstate indicates intent to condone,12 retention on the employment rolls as here is ofsimilar significance.AS noted,an employer may replace and refuse to reinstate employeeswho engage in an unprotected strike.But Pelka,retained on the rolls,was not replaced, andBorneman testified that the failure to reinstate was not connected with union activity. (Ifshe wanted a job, all she had to do was to apply;but he would not guarantee that she'd getit!)The failure to recall her demands justification;but such justification is not in evidence.Borneman testified that she became"undesirable"several years ago and that he told herso on several occasions.Asked to describe these occasions,he'mentioned 1 incident (thelast which he recalled)when lipstick was ground into 2 girls'coats:when Bornemar startedtoquestion employees in the department concerning the incident, Pelka, as shop steward,together with the CIO's business agent objected to the procedure being followed and threatenedto close the shop down if the investigation were pursued.Not only was Pelka here acting ina recognized representative capacity,but Borneman testified that he considered this incidentminor and it was not the basis for considering her undesirable.Borneman referred to anotheroccasion,the date of which he did not know,when Pelka gllegedly used vile language to a timestudy engineer,who reprimanded her; that engineer has mentioned this incident to Bornemanseveral times during the current year,and presumably at the time of the occurrence(althoughthat is not clear),but Borneman never spoke to Pelka about it. It was further reported to himon a number of occasions that Pelka was telling people to slow down,take time out, etc., anda check made between December 27, 1951, and January 10,1952, indicated that employeesspent more time away from work on her shift than on the other shift.Who contributed to thiscondition,towhat extent,and whether any action was taken were not shown.As proof ofPelka's undesirability,this testimony calls for no further comment. Finally in this connectionit should be noted that after a general layoff Pelka was recalled to work as recently as June 25,1952, and when,at that time,she asked that someone with less seniority take her place untilthe Respondent could offer a full workweek,Borneman insisted that she work.On August 21, while Pelka was on strike,her place was filled by another employee, Marszal,who continued until the department was laid off on September 19. The latter was recalled onNovember 13 but did not respond.IfPelka had any right to reinstatement as an economicstriker,itsurvived this replacement.13But that she was not in fact replaced or considered7A general statement was made that some employees(here or in other departments) werenot recalled,and that some requested reinstatement.What the circumstances were elsewheredoes not appear;we are limited, as was the proof,to the cone winding department.8Borneman testified that seniority was not recognized after expiration of the old contract onMarch 15,1952,and throughout the period here considered,although it was used as a guide.9 It does not appear that at any time during the period of these recalls the Respondent pointedto the strike as justification for refusal to recall or reemploy.Cf. Longview FurnitureCompany,100 NLRB 301,where reference was made to the period when the employer merelyindicated that it would reinstate,as distinguished from actual recalls.'OCf.Hoover Company v.N. L. R. B.,191 F. 2d 380(C. A. 6), where it was held that an em-ployer may discharge or refuse to reinstate strikers who seek to force an illegal act, but thatreinstatement may be directed where the employer has indicated a waiver. See also AmericanShuffleboard Company v.N. L. R. B.,190 F.2d 898(C. A. 3); Clearfield Cheese Company, Inc.,infra.nCf. Marathon Electric Mfg. Corp.,106 NLRB 1171.12Clearfield Cheese Company,Inc., 106 NLRB 417.IsUnion Bus Terminal ofDallas,Inc., 98NLRB458;Roure- Dupont Mfg., Inc., 93 NLRB 1240.339676 0 - 55 - 23 ' 338DECISIONSOF NATIONAL LABOR RELATIONS BOARDso by the Respondent(and that she was not in fact an undesirable)is proven by her retentionon the employment records until February 1953, to which date Borneman considered her anemployee,as noted supra(Pelka was also included in the Respondent's list of eligible em-ployees for the election held on November 25, 1952.)In the absence of other adequate explanation for the failure to recall Pelka, attention mustturn to her concerted activities.Her activity onbehalfof the AFLafter the schism and duringthe strike and the Respondent's knowledge of such activity are unquestioned and need not bedetailed.Inote specifically that during the strike she spoke daily in Polish over the loud-speaker system to those employees who could not understand English(Borneman one dayprotested to her the English version of her remarks as a personal attack upon him), and shealone of the cone winders was on the strike committee which several times met with Borneman.That other AFL stalwarts were recalled may be considered;but it does not overcome theinference to be drawn where satisfactory explanation is not given 14 "Since the explanation ofthe discharge offeredby therespondent did not stand up under scrutiny,that fact in itselfstrengthen(s) the ... inference drawn from the other facts. "Is For the reasons noted, I findthat the Respondent discriminatorily and in violation of the Act,failed to recall Pelka onNovember 13, when cone winders junior to her were recalled.This discrimination is cleareven though other members of the strike committee,employed in other departments,appar-ently were recalled or were not refused reinstatement. (The Respondent does not claim thatPelka was discharged because she "lead an illegal walkout."16On the contrary,it points tothe fact that other strike leaders were not discharged )As for the allegation that Pelka applied for reinstatement 17 about November 15, it appearsthat when she filed the charge she placed such application as having been made on October 12.She testified that this was in error,but that about 2 weeks before the election of November 25she telephonedWrigley,theRespondent's employment manager, and asked for her job,mentioning that others with less seniority had been recalled,to which Wrigley replied that heknew,but he was following orders from higher up. She testified further that the following dayshe telephoned Wrigley again,this time from the AFL office and asked two questions accordingto Serraino's direction:Whether shehad been fired or was still an employee,to which WrigleyrepliedThat she was still an employee;and whether the coming election had anything to do withher not being recalled,which Wrigley answered in the negative.Serraino testified that helistened on an extension telephone to the second of these alleged calls Wrigley denied thatthere were any such telephone calls, and denied further that Pelka had ever reapplied.On thisissue of credibility I note,besides Pelka's uncertainty of the dates,that Serraino was likewiseunable to fix the time closer than as being within an approximately 10-day period in themiddle of November,this despite the prearrangement and the double connection on the secondcall, and its apparent importance to him.1 Nor am I impressed by the testimony concerningWrigley'sall-too-convenient reference to "orders fromhigherup,"a reference which,havingobserved him, I do not believe he would make especially under such circumstances.IcreditWrigley's denial although I have rejected his testimony,referred to supra that "it justhappened"that recalls were made in order of seniority,no attention having been paid to thatfactor.I find that Pelka did not apply for reinstatement.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of theRespondentset forthin sectionII, above,occurringin connection withthe operationsdescribedin sectionI,above, have aclose, intimate,and substantialrelation totrade,traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the freeflow ofcommerce.14W C.Nabors Company, 89 NLRB 538.Further, it is clear,if any basis can be found forregarding Pelka as an "undesirable"employee,that her concerted activities"weighed moreheavily in the decision to fire(her)thandid dissatisfaction with(her) performance." (N. L. R.B v. Whitin Machine Works,204 F.2d 883(C. A. 1).)>s N L. R.B. v. Brezner Tanning Co.,141 F.2d 62(C A. 1).Is Harnischfeger Corporationv, N. L. R.B., 207 F. 2d 575(C. A 7).ttThis issue lends itself to speedy determination,and is considered because of the questionsof law connected with the finding of discriminatory failure to recall.lsSerraino's recollection of the signs on the picket line also appeared to be faulty. GERA MILLS339IV.THE REMEDYSince it has been found that the Respondent has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.Ithas been found that the Respondent, by failing to recall Bertha Pelka, discruninatedagainst her in respect to her hire and tenure of employment in violation of Section 8 (a) (3)of the Act I shall therefore recommend that the Respondent offer to said Bertha Pelka, imme-diate reinstatement to her former or substantially equivalent position, 19 without prejudice toher seniority or other rights and privileges, and make her whole for any loss of pay she mayhave suffered by reason of the discriminatory action aforementioned by payment to her of asum of money equal to that which she would normally have earned less her netearnings,20which sum shall be computed ?1 on a quarterly basis during the period from the discriminatorydischarge or failure to recall to the date of a proper offer of reinstatement. It is also recom-mended that the Board order the Respondent to make available to it upon request payroll andother records to facilitate the checking of the amount of back pay due 22The nature of the unfair labor practice found herein indicates a purpose to limit the lawfulconcerted activities of the Respondent's employees. Such purpose is related to other unfairlaborpractices,and it is found that the danger of their commission is reasonably to beapprehended. I shall therefore recommend a broad cease-and-desist order, prohibitinginfringement in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.United Textile Workers of America, AFL, is a labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Bertha Pelka,thereby discouraging membership in the Union,the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) of the Act.3By suchdiscriminationtherebyinterfering with, restraining,and coercing its employeesin the exercise of rights guaranteed in Section? of the Act, the Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid labor practice is an unfair labor practice affecting commerce,within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication IThe Chase National Bank of theCityofNew York, San Juan, Puerto Rico Branch, 65 NLRB827.20 Crossett Lumber Company, 8 NLRB 440. See also Republic Steel Corporation v. N. L R.B.,311U.S.7.21 F. W. Woolworth Company, 90 NLRB 289.22 Ibid.APPENDIX ANOTICETO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act, as amended, wehereby notify our employees thatWE WILL NOTdiscourage membership in United Textile Workersof America, AFL,or in any other labor organization of our employees, by failing to recall any of our em-ployeesor discriminating in any other manner in respect to their hire or tenure ofemployment,or any term or condition of employmentWE WILL NOT inany other manner interferewith,restrain,or coerce our employeesin the exercise of the right to self-organization,to form labor organizations, to join or 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDassist United Textile Workers of America,AFL, orany other labor organization,to bar-gain collectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all of such activities,except to the extent that suchrightmay be affected by an agreement requiring membership in a labor organization asa condition of employment,as authorized in Section 8 (a) (3) ofthe Act.WE WILLoffer to Bertha Pelka immediate and full reinstatement to her former orsubstantially equivalent position,without prejudice to her seniority or other rights andprivileges,and make her whole for any loss of pay suffered as a result of the interference,restraint,coercion,and discrimination against her.All of our employees are freetobecome,remain,or to refrain from becoming or remainingmembers in good standing in United Textile Workers of America,AFL, or anyother labororganization,except to the extent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act.GERA MILLS,Employer.Dated................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.ELECTRICAL CONSTRUCTION CORPORATIONandINDUS-TRIAL UNION OF MARINE AND SHIPBUILDING WORKERSOF AMERICA, CIO. Case No. 1-CA-1471. April21, 1954DECISION AND ORDEROn November 10, 1953, Trial Examiner Charles W. Schneiderissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged inthe complaintand recommended dismissal of those allegations. Thereafter,the Respondent filed exceptions to the Intermediate Report andsupporting briefs. The General Counsel filed no exceptions.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted. The rulings are hereby affirmed. The Board has con-sidered the Intermediate Report, the exceptions, the briefs, andthe entire record in. this case, and finds merit in the Respond-ent's exceptions.1.The Trial Examiner found that the Respondent did notrefuse employment to Doyle in violation of Section 8 (a) (3) oftheAct as alleged in the complaint. As no exceptions werefiled to this finding, we shall dismiss that portion of the, com-plaint.108 NLRB No. 70.